             Case 7:18-cv-12032 Document 1 Filed 12/20/18 Page 1 of 4



GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York
By: CASEY K. LEE
Assistant United States Attorney
86 Chambers Street, Third Floor
New York, New York 10007
Tel.: (212) 637-2714
Fax: (212) 637-2686
casey.lee@usdoj.gov

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,
                                                                18 Civ. ________ (____)
                                 Plaintiff,

                       v.                                       COMPLAINT

 MICHAEL E. SATZ and MARIETTA M. STAPLES,

                                 Defendants.


       Plaintiff the United States of America (the “United States”), by and through its attorney,

Geoffrey S. Berman, United States Attorney for the Southern District of New York, alleges on

information and belief as follows:

                                       INTRODUCTION

       1.      This is a civil action brought by the United States on behalf of its agency the

Internal Revenue Service (the “IRS”) to reduce to judgment assessments of the federal tax

liabilities of defendants Michael E. Satz (“Satz”) and Marietta M. Staples (“Staples”) (together,

“Defendants”) for unpaid taxes, penalties, and interest provided by law.

       2.      This action has been authorized and requested by a delegate of the Secretary of

the Treasury and is brought at the direction of the Attorney General of the United States pursuant

to 26 U.S.C. § 7401.
              Case 7:18-cv-12032 Document 1 Filed 12/20/18 Page 2 of 4



                                 JURISDICTION AND VENUE

       3.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1340 and

1345, and 26 U.S.C. § 7402(a).

       4.      Venue in this district is proper pursuant to 28 U.S.C. §§ 1391(b) and 1396

because Defendants reside in the Southern District of New York and the tax liabilities giving rise

to this action accrued in the Southern District of New York.

                                            PARTIES

       5.      Plaintiff is the United States of America.

       6.      Defendants Satz and Staples, husband and wife, respectively, are natural persons

whose primary residence is 125 East Meadowbrook Lane, Staatsburg, New York 12580-6313.

                                    CLAIM FOR RELIEF
                            (Reducing Tax Assessments to Judgment)

       7.      The United States repeats and re-alleges the allegations in Paragraphs 1 through 6

as though fully set forth therein.

       8.      On the dates indicated below, a duly authorized delegate of the Secretary of the

Treasury made the following assessments against Defendants for deficiencies in the payment of

federal income taxes for tax years 2006, 2008, and 2015. The components of the outstanding

obligations, which total $1,390,881.38 as of December 14, 2018, are set forth in the following

table, along with the dates on which the IRS filed Notices of Federal Tax Liens (“NFTL”) in the

Office of the County Clerk, Dutchess County, New York, against Defendants:




                                                 2
                 Case 7:18-cv-12032 Document 1 Filed 12/20/18 Page 3 of 4



  Tax   Tax Assessment                 Unpaid      Penalties &          Total Lien         NFTL
 Period Type   Date                   Assessed    Interest (as of      Amount (as of       Record
                                       Balance     12/14/2018)          12/14/2018)         Date
  2006         1040   2/18/2008     $1,056,071.73 $140,925.35          $1,196,997.08      5/8/2008
                                                                                           (refiled
                                                                                         4/17/2017)
  2008         1040   7/20/2009      $164,044.60       $21,925.61       $185,970.21       9/8/2009
                                                                                           (refiled
                                                                                         9/28/2018)
  2015         1040   8/29/2016       $6,015.57        $1,898.52         $7,914.09       12/5/2016



         9.       The total lien amounts in the above table reflect Defendants’ unpaid assessed

balances and accrued penalties and interest as of December 14, 2018. Interest, penalties, and

other statutory additions have continued to accrue on the outstanding obligations pursuant to law.

         10.      On or about the assessment dates set forth in the tables above, the IRS issued

notices of assessment and demands for payment to Defendants. The IRS also made numerous

other attempts to collect the foregoing tax liabilities through correspondence and direct contact

with Defendants, all of which have been unsuccessful. Despite notice and due demand by the

IRS, Defendants have neglected or refused to pay the full amount of the assessed liabilities. The

IRS has exhausted all administrative remedies in attempting to collect the amounts due.

         11.      By reason of the foregoing, and pursuant to 26 U.S.C. §§ 6321 and 6322, federal

tax liens in favor of the United States arose as of the dates of the assessments and attached to all

property and rights to property of Defendants.

         12.      By this action the United States seeks to reduce the aforementioned tax liabilities

and liens to judgment.




                                                   3
             Case 7:18-cv-12032 Document 1 Filed 12/20/18 Page 4 of 4



                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff the United States of America demands judgment:

       a.      Awarding the United States and reducing to judgment in favor of the United

States the amount of the assessed and accrued federal tax liabilities of Defendants, as set forth in

Paragraph 8 above, including taxes, penalties, interest, fees, and statutory additions, which, as of

December 14, 2018, totals $1,390,881.38, plus penalties, interest, and statutory additions

accruing thereon from December 14, 2018, to the date of judgment, according to law (less any

payment made and credited against the foregoing);

       b.      Granting the United States its costs, disbursements, and such further relief against

Defendants as the Court may deem just and proper.


Date: New York, New York
      December 20, 2018                       GEOFFREY S. BERMAN
                                              United States Attorney for the
                                              Southern District of New York
                                              Attorney for the United States of America

                                       By:    /s/ Casey K. Lee
                                              CASEY K. LEE
                                              Assistant United States Attorney
                                              86 Chambers Street, Third Floor
                                              New York, New York 10007
                                              Tel.: (212) 637-2714
                                              Fax: (212) 637-2686
                                              casey.lee@usdoj.gov




                                                 4
